Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00836-CV

                                  Allan W. MAJESKI,
                                        Appellant

                                            v.

                                     FROST BANK,
                                       Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI00427
                       Honorable Karen H. Pozza, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that no costs be assessed against appellant Allan W. Majeski because he is
indigent.

      SIGNED December 27, 2019.


                                             _____________________________
                                             Beth Watkins, Justice